Fay, J., dissenting: I respectfully dissent herein for the same reasons I dissented in Roccaforte v. Commissioner, 77 T.C. 263, 290-291 (1981), revd. 708 F.2d 986 (5th Cir. 1983). The Fifth Circuit in Roccaforte v. Commissioner, 708 F.2d at 989-990, agreed with my interpretation of National Carbide Corp. v. Commissioner, 336 U.S. 422, 437 (1949), that a true corporate agency cannot exist when the corporation-partnership relations are dependent on the partners’ ownership and control of the corporation. Since the majority opinion herein,, as in Roccaforte, finds that the relations between the corporation and partnership were dependent on the fact that the corporation was owned and controlled by the partners, I would again hold that, for tax purposes, the corporation was not a mere agent of the partnership. Goffe, Wilbur, and Chabot, JJ., agree with this dissent.